IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DENNIS C. STEPHENS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5418

DOMINOS PIZZA,
TECHNOLOGY INSURANCE
CO. & AMTRUST NORTH
AMERICA OF FLORIDA,
INC./SA,

      Appellees.


_____________________________/

Opinion filed October 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Craig O. Stewart of Morgan & Morgan, P.A., Tampa, and Wendy S. Loquasto of
Fox & Loquasto, P.A., Tallahassee, for Appellant.

Rayford H. Taylor of Gilson Athans P.C., Atlanta, Georgia, for Appellees.


PER CURIAM.

      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of March 24, 2016, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192
So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

RAY, BILBREY, and JAY, JJ., CONCUR.




                                           2